Case: 11-15326   Date Filed: 07/27/2012       Page: 1 of 3

                                                                [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 11-15326
                          Non-Argument Calendar
                        ________________________

                D.C. Docket No. 5:10-cr-00069-MTT-CHW-2

UNITED STATES OF AMERICA,

                                 llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellee,

                                    versus

LAMAR ODOM,

                              llllllllllllllllllllllllllllllllllllllllDefendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                       ________________________

                               (July 27, 2012)

Before TJOFLAT, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

     Pursuant to a plea agreement, Lamar Odom entered an unconditional plea of
              Case: 11-15326     Date Filed: 07/27/2012    Page: 2 of 3

guilty to possession with intent to distribute more than 500 grams of cocaine, in

violation of 21 U.S.C. §§ 841(a)(1). The District Court accepted the plea and

sentenced Odom to a prison term of 62 months. He now appeals his conviction,

arguing that the District Court erred in denying his motion to suppress, because

the arresting officer unconstitutionally prolonged the traffic stop that resulted in

the discovery of the cocaine.

      Ordinarily, we review the denial of a motion to suppress under a mixed

standard of review, reviewing factual findings “for clear error and the application

of law to those facts de novo.” United States v. Bautista-Silva, 567 F.3d 1266,

1271 (11th Cir. 2009). However, a defendant’s unconditional guilty plea, “made

knowingly, voluntarily, and with the benefit of competent counsel, waives all

non-jurisdictional defects in that defendant’s court proceedings.” United States v.

Pierre, 120 F.3d 1153, 1155 (11th Cir. 1997) (quotation omitted). We review de

novo whether a voluntary, unconditional guilty plea waived a defendant’s right to

appeal an adverse ruling on a pre-trial motion. See United States v. Patti, 337 F.3d

1317, 1320 & n.4 (11th Cir. 2003). Where waiver applies, the ruling is not

reviewable. See id. at 1323.

      A guilty plea is knowing and voluntary if the defendant entered the plea

without coercion and with an understanding of the nature of the charges and the

                                           2
                Case: 11-15326        Date Filed: 07/27/2012       Page: 3 of 3

consequences of the plea. United States v. Brown, 586 F.3d 1342, 1346 (11th Cir.

2009). A conditional plea, as opposed to an unconditional plea, preserves the

defendant’s right to appeal an adverse determination, and it “must be in writing

and must be consented to by the court and by the government.” Pierre, 120 F.3d

at 1155. See also Fed. R. Crim. P. 11(a)(2). Finally, a court’s refusal to suppress

evidence is non-jurisdictional and is waived by an unconditional guilty plea. See

United States v. McCoy, 477 F.2d 550, 551 (5th Cir. 1973).1

       Odom waived his right to challenge the District Court’s denial of his motion

to suppress through the entry of an unconditional guilty plea. In his brief to this

court, he does not argue that his plea was not knowing or voluntary or that he

lacked the benefit of competent counsel. Furthermore, he does not contend that

his plea agreement preserved the right to appeal the adverse determination of any

pretrial motion, including the denial of his motion to suppress. See Fed. R. Crim.

P. 11(a)(2).

       AFFIRMED.




       1
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all of the decisions of the former Fifth Circuit handed down prior to
the close of business on September 30, 1981.

                                                3